Citation Nr: 1430396	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  10-44 827	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than July 30, 2009, for the grant of service connection for diabetes mellitus.

2.  Entitlement to an initial rating for diabetes mellitus with onychomycosis, both feet, in excess of 10 percent prior to June 2, 2010, and in excess of 20 percent from June 2, 2010.

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 2, 2010.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to January 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In October 2010, the RO increased the disability rating for diabetes mellitus with onychomycosis, both feet, from 10 percent to 20 percent, effective July 30, 2009.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of increased ratings for diabetes mellitus, PTSD, and entitlement to TDIU are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The first document of record that can be construed as a service connection claim for diabetes mellitus was received by VA on July 30, 2009.

2.  Diabetes mellitus was initially diagnosed in early 2009.



CONCLUSION OF LAW

The criteria for an effective date earlier than July 30, 2009, for the grant of service connection for diabetes mellitus have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400, 3.816 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The appeal decided herein arises from the Veteran's disagreement with the effective date following the grant of service connection.  Once service connection was granted, the claim was substantiated and additional notice was not required. 

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  A VA examination was conducted in August 2009; the record does not reflect that this examination was inadequate for rating purposes.  Additional records or examinations are not necessary to decide this effective date issue as the outcome turns on when a claim was filed and whether diabetes mellitus was addressed in prior decisions.  Thus, the duty to assist has been met for this claim.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

Effective Date Criteria

The Veteran seeks an earlier than July 30, 2009, for service connection for diabetes mellitus.  He contends that VA has misapplied the provisions of 38 C.F.R. § 3.816.

Under 38 C.F.R. § 3.816, for a Vietnam veteran, such as the Veteran, who has a covered herbicide disease (Nehmer class member), such as diabetes mellitus, for which VA has established a presumption of service connection, by order of the United States District Court in a class-action case, Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.), the effective date of the award of service connection will be as follows:

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.

(2) If the Nehmer class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  [The effective date for the regulation that added diabetes mellitus as a disease presumptively due to in-service exposure to herbicides in Vietnam is May 8, 2001.  See 66 Fed. Reg. 23166-69 (May 8, 2011).]

(3) If the requirements of paragraph (1) or (2) are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

The first document of record that can be construed as a service connection claim for diabetes mellitus was received by VA on July 30, 2009.  Prior to this date, the Veteran filed multiple claims of service connection, including for disabilities related  and claims for increased ratings, but none of the claims can be reasonably construed as a claim of service connection for diabetes mellitus.  Thus, July 30, 2009 is the date of claim.

Diabetes mellitus was initially diagnosed as early as 2009-the actual date of the diagnosis is unclear.  An August 2009 VA medical examination, which was rendered without the benefit of the claims file, indicates that diabetes had its onset in 2009, and a diagnosis of diabetes mellitus was provided during the examination based on laboratory tests.  Thus, the disability arose sometime in early 2009.

In November 2009, VA granted service connection for diabetes mellitus.

As VA had not previously denied service connection for diabetes mellitus between September 25, 1985, and May 3, 1989, the effective date provisions of 38 C.F.R. § 3.816(c)(1) do not apply.  VA has issued multiple rating decisions for the Veteran dating back to as early as 1969.  However, none of them could be reasonably construed as adjudicating a diabetes mellitus service connection claim.

As VA received the Veteran's claim of service connection for diabetes mellitus in July 2009, nearly eight years after May 8, 2001, the effective date of the regulation establishing a presumption of service connection for diabetes mellitus, the effective-date provisions of 38 C.F.R. § 3.816(c)(2) do not apply.

As the requirements of paragraph (1) or (2) are not met, the effective date of the award must be determined in accordance with §§ 3.114 and 3.400.

38 C.F.R. § 3.114 provides that when a claim is reviewed within one year from the effective date of a liberalizing law or VA issue, benefits may be authorized from the effective date of a liberalizing law or VA issue.

As the Veteran's claim was received in 2009, more than one year after May 8, 2001, the effective date of the liberalizing law at issue, the effective-date provisions of 38 C.F.R. § 3.114 do not apply.  Additionally, the Veteran did not meet all the criteria pertaining to the liberalizing law as diabetes mellitus was not shown to have arisen at that time, but rather years later in 2009.

38 C.F.R. § 3.400 provides that the effective date for an award of service connection based on an original claim is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.  

As discussed above, the VA received the Veteran's claim on July 30, 2009, more than one year after separation from active service in January 1970.  As the date of entitlement arose in 2009, sometime shortly before the date VA received the Veteran's claim, the effective date is July 30, 2009-the later of the two.  Accordingly, an effective date earlier than July 30, 2009, for the award of service connection for diabetes mellitus is not warranted.  As the preponderance of the evidence is against the assignment of an earlier effective date, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An effective date earlier than July 30, 2009, for the grant of service connection for diabetes mellitus, is denied.


REMAND

The evidence suggests that the Veteran's service-connected PTSD and diabetes mellitus have worsened since his September 2009 VA PTSD examination and his August 2009 VA diabetes mellitus examination.  Specifically, in March 2010, a VA psychiatrist opined that the Veteran is unable to be gainfully employed.  In June 2010, the Office of Personnel Management reported that the Veteran was disabled from his position as a food service worker due to PTSD and diabetes mellitus.  Reexaminations are warranted under 38 C.F.R. § 3.327.  Therefore, a remand of these two issues is warranted.

Additionally, the Veteran was found to be disabled by the Social Security Administration (SSA) as of November 2009.  The June 2010 award letter is of record but not any of the medical records relied on to make the determination.  Thus, SSA records should be requested on remand.

It appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Bronx, New York.  Updated treatment records should be obtained in light of the remand.

In a January 2013 rating decision, the RO granted TDIU effective June 2, 1010.  A claim for TDIU prior to that date is reasonably raised by the record.  The United States Court of Appeals for Veterans Claims (Court) has held that there is no freestanding claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  The matter is a component of the appeal for higher ratings regarding the service-connected diabetes mellitus and PTSD.  Id. at 452-53.  As such, it is necessary for the Board to remand the issue.  On remand, the AOJ will have the opportunity to include the issue in the new notice letter, ask the prospective VA examiners to address the matter, and adjudicate the issue in the first instance.

Accordingly, these issues are REMANDED for the following actions:

1.  Send a new notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate the claim for TDIU.  The letter should contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Obtain the Veteran's more recent treatment records (since 2010) from the Bronx VAMC and associate the records with the claims folder.

3.  Request from SSA the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim,

4.  Thereafter, schedule the Veteran for a VA psychiatric examination by an appropriate professional.  The examiner is to identify the current severity of the Veteran's service-connected PTSD.  The entire claims file, to include any electronic files, must be reviewed by the examiner.  The examination report must include a complete rationale for all opinions expressed.

In addition, the examiner is to elicit information regarding the Veteran's education, training, and work history.  The examiner should provide an opinion concerning the impact of the service-connected PTSD on the Veteran's ability to work, to include whether it is sufficient by itself to preclude him from securing and following a substantially gainful occupation.  

5.  Also, schedule the Veteran for a VA diabetes mellitus examination by an appropriate medical professional.  The examiner is to identify the current severity of the Veteran's service-connected diabetes mellitus.  The entire claims file, to include any electronic files, must be reviewed by the examiner.  The examination report must include a complete rationale for all opinions expressed.

In addition, the examiner is to elicit information regarding the Veteran's education, training, and work history.  The examiner should provide an opinion concerning the impact of the service-connected diabetes mellitus on the Veteran's ability to work, to include whether it is sufficient by itself to preclude him from securing and following a substantially gainful occupation.  

6.  Finally, readjudicate the issues remaining on appeal, including entitlement to TDIU prior to June 2, 2010.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


